UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,

                             Plaintiff,                        OPINION AND ORDER
                                                                  12 Crim. 00418 (ER)
               - against -

PAUL DISERIO,

                             Defendant.


RAMOS, D.J.:

       On January 25, 2013, Paul DiSerio pled guilty to conspiring to distribute 50 grams or

more of methamphetamine in violation of 21 U.S.C. §§ 846, 841(b)(1)(B). Dkt. Minute Entry

for Jan. 25, 2013. He was sentenced to sixty months of imprisonment, followed by four years of

supervised release. Dkt. Minute Entry for May 10, 2013. At the time, he had already been

sentenced to five years imprisonment by Richmond County Supreme Court and had served

fourteen months in state custody. Doc. 34 at 5.

       The United States Sentencing Commission subsequently adopted Amendments 782 and

788 to the United States Sentencing Guidelines (the “Guidelines”), which both became effective

on November 1, 2014. Amendment 782 lowered the base offense levels in the Drug Quantity

Table by two levels for all drug types, and Amendment 788 authorizes the retroactive application

of Amendment 782 to defendants sentenced before November 1, 2014.

       On November 13, 2015, Deserio filed a motion for reduction of sentence from sixty

months to forty-six months under 18 U.S.C. § 3582(c)(2), section 1B1.10(a)(1) of the U.S.

Sentencing Guidelines and Amendment 782 to the U.S. Sentencing Guidelines. Doc. 38. This
Court denied the motion on December 1, 2015. Doc. 39. Before the Court is Deserio’s April 29,

2016 motion for reconsideration of that decision. Doc. 40.

   I.      LEGAL STANDARD

        Section 3582(c)(2) of Title 18 of the United States Code provides that

        [I]n the case of a defendant who has been sentenced to a term of imprisonment
        based on a sentencing range that has subsequently been lowered by the Sentencing
        Commission . . . , upon motion of the defendant or the Director of the Bureau of
        Prisons, or on its own motion, the court may reduce the term of imprisonment, after
        considering the factors set forth in section 3553(a) to the extent that they are
        applicable, if such a reduction is consistent with applicable policy statements issued
        by the Sentencing Commission.

        In Dillon v. United States, the Court laid out a two-step inquiry for considering a sentence

reduction. 560 U.S. 817, 827 (2010). First, the court must “determine the prisoner’s eligibility

for a sentence modification and the extent of the reduction authorized.” Id. In making this

determination, “the court shall substitute only the amendments listed in subsection (d) for the

corresponding guideline provisions that were applied when the defendant was sentenced and

shall leave all other guideline application decisions unaffected.” Fed. Sentencing Guidelines

§ 1B1.10(b)(1). However, “the court shall not reduce the defendant’s term of imprisonment

under 18 U.S.C. § 3582(c)(2) and this policy statement to a term that is less than the minimum of

the amended guideline range.” Id. § 1B1.10(b)(2)(A). There is one exception to this rule: if the

original sentence was below the guidelines range “pursuant to a government motion to reflect the

defendant’s substantial assistance to authorities.” Id. § 1B1.10(b)(2)(B). “However, in the

absence of a sentencing departure based on substantial assistance, the Court is not permitted to

‘reimpos[e] departures or variances imposed at the defendant’s original sentencing hearing.’”

United States v. Feliz-Ramirez, 110 F. Supp. 3d 495, 497 (S.D.N.Y. 2015) (quoting United States

v. Erskine, 717 F.3d 131, 137 (2d Cir. 2013)).



                                                  2
         If, after making this inquiry, the court finds that defendant is eligible for sentence

reduction, the court must then “consider any applicable § 3553(a) factors and determine whether,

in its discretion, the reduction authorized by reference to the policies relevant at step one is

warranted in whole or in part under the particular circumstances of the case.” Dillon, 560 U.S. at

827. These factors include: “the nature and circumstances of the offense and the history and

characteristics of the defendant”; “the need for the sentence imposed”; “the kids of sentences

available”; “the kinds of sentence and the sentencing range established for . . . the applicable

category of offense committed by the applicable category of defendant as set forth in the

guidelines”; “any pertinent policy statement”; “the need to avoid unwarranted sentencing

disparities”; and “the need to provide restitution to any victims of the offense.” 18 U.S.C.

§ 3553(a).

   II.       DISCUSSION

         DiSerio cites no grounds—nor can the Court identify any—for bringing a second motion

under 18 U.S.C. § 3582(c)(2) on identical claims. The motion is therefore properly dismissed on

procedural grounds alone. In any event, though the Court did not provide its reasoning, it did not

err in its first denial of DiSerio’s motion for reduction of sentence because DiSerio is not eligible

for such a reduction.

         At the time DiSerio was sentenced, the Court determined that the applicable guidelines

range was 84-105 months of imprisonment. According to DiSerio, the Court chose to run the

sentence concurrently with the New York State sentence and gave Deserio credit for 19.5 months

already served. Doc. 38 at 1–2. Again at its discretion, the Court then gave defendant an

additional 4.5 months of credit to arrive at a sentence of 60 months. Id.




                                                   3
